IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                          : NO. 319
                                :
APPOINTMENT TO THE DISCIPLINARY : DISCIPLINARY BOARD APPOINTMENT
BOARD OF PENNSYLVANIA           : DOCKET
                                :




                                        ORDER


PER CURIAM


         AND NOW, this 25th day of April, 2022, Laura E. Ellsworth, Esquire, Allegheny

County, is hereby appointed as a member of the Disciplinary Board of Pennsylvania for

a term commencing May 1, 2022, and expiring April 1, 2027.